SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
*863Pro se Plaintiffs-AppeUants Jose I. Adames, Nilda Luz Rexaeh, James Ca-naves, Rosie Rex and Tanary Ponce appeal from a final judgment of the United States District Court for the Southern District of New York (William H. Pauley, III, Judge) entered pursuant to a decision and order dated July 24, 2002, denying PlaintiffsAppeUants’ motion for a preliminary injunction and dismissing their complaint for lack of subject matter jurisdiction. For the reasons stated in its thorough opinion, we affirm the judgment of the district court.
The judgment of the district court is AFFIRMED.